Exhibit 10.20.8

EIGHTH AMENDMENT TO LEASE AGREEMENT

DATED AS OF FEBRUARY 22, 2016

BY AND BETWEEN

ESA P PORTFOLIO L.L.C.,

ESA P PORTFOLIO MD TRUST, AND

ESH/TN PROPERTIES L.L.C.

INDIVIDUALLY AND COLLECTIVELY

AS LANDLORD

AND

ESA P PORTFOLIO OPERATING LESSEE LLC

AS TENANT



--------------------------------------------------------------------------------

EIGHTH AMENDMENT TO LEASE AGREEMENT

THIS EIGHTH AMENDMENT TO LEASE AGREEMENT (this “Agreement”) is entered into as
of February 22, 2016, by and between ESA P PORTFOLIO L.L.C., a Delaware limited
liability company, ESA P PORTFOLIO MD TRUST, a Delaware statutory trust, and
ESH/TN PROPERTIES L.L.C., a Delaware limited liability company (individually and
collectively, “Landlord”), and ESA P PORTFOLIO OPERATING LESSEE LLC (f/k/a ESA P
Portfolio Operating Lessee Inc.), a Delaware limited liability company
(“Tenant”).

WITNESSETH

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated as
of October 8, 2010 as amended by (a) that certain First Amendment to Lease
Agreement dated as of April 9, 2012, (b) that certain Second Amendment to Lease
Agreement dated as of November 30, 2012, (c) that certain Third Amendment to
Lease Agreement dated as of December 13, 2012, (d) that certain Fourth Amendment
to Lease Agreement dated as of April 15, 2013, (e) that certain Fifth Amendment
to Lease Agreement (the “Fifth Amendment”) dated as of November 11, 2013,
(f) that certain Sixth Amendment to Lease Agreement (“Sixth Amendment”) dated as
of July 28, 2014 and (g) that certain Seventh Amendment to Lease Agreement
(“Seventh Amendment”) dated as of December 8, 2015 (collectively, as so amended,
the “Original Lease Agreement”) pursuant to which Landlord has agreed to lease
the Leased Property (as defined in the Original Lease Agreement) to Tenant and
Tenant has agreed to lease the Leased Property from Landlord, all subject to and
upon the terms and conditions set forth in the Original Lease Agreement;

WHEREAS, all capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Original Lease Agreement;

WHEREAS, the Provisions Relating to Percentage Rent attached as Exhibit C to the
Original Lease Agreement contains certain errors that Landlord and Tenant desire
to correct; and

WHEREAS, in order to effectuate the foregoing changes, Landlord and Tenant wish
to amend and modify the Original Lease Agreement as hereinafter set forth.

NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows.



--------------------------------------------------------------------------------

1. Amendment. Effective as of the date of this Amendment:

(a) Exhibit C of the Original Lease Agreement (as replaced in its entirety by
Annex B to the Fifth Amendment, as amended by Section 1(c) to the Sixth
Amendment and 1(d) of the Seventh Amendment) is hereby amended by deleting the
definitions of “Tier 1 Percentage”, “Tier 2 Percentage” and “Tier 3 Percentage”
therefrom and replacing them with the following:

(i) “‘Tier 1 Percentage’ means fifty-four percent (54%).”

(ii) “‘Tier 2 Percentage’ means sixty-five percent (65%).”

(iii) “‘Tier 3 Percentage’ means seventy-six and one half percent (76.5%).”

2. Ratification. All provisions of the Original Lease Agreement, as hereby
amended, are hereby ratified and declared to be in full force and effect. All
references in the Original Lease Agreement to the “Agreement”, “herein”,
“hereunder” or terms of similar import shall be deemed to refer to the Original
Lease Agreement, as amended by this Agreement.

3. Applicable Law. This Agreement shall be construed under, and governed in
accordance with, the laws of the State of New York; provided, that the
provisions for the enforcement of Landlord’s rights and remedies under the
Original Lease Agreement, as modified by this Agreement, shall be governed by
the laws of each of the respective states where the Leased Property is located
to the extent necessary for the validity and enforcement thereof.

4. Successors Bound. This Agreement shall be binding upon and inure to the
benefit of Lessee, its successors and assigns, and shall be binding and inure to
the benefit of Manager and its permitted assigns.

5. Headings. Headings of sections are inserted only for convenience and are in
no way to be construed as a limitation on the scope of the particular sections
to which they refer.

6. Incorporation of Recitals. The recitals set forth in the preamble of this
Agreement are hereby incorporated into this Agreement as if fully set forth
herein.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
above first written.

 

LANDLORD ESA P PORTFOLIO L.L.C. By:  

/s/ John R. Dent

Name:   John R. Dent Title:   Vice President and Secretary ESA P PORTFOLIO MD
TRUST By:  

/s/ John R. Dent

Name:   John R. Dent Title:   Vice President and Secretary ESH/TN PROPERTIES
L.L.C. By:  

/s/ John R. Dent

Name:   John R. Dent Title:   Vice President and Secretary TENANT ESA P
PORTFOLIO OPERATING LESSEE LLC By:  

/s/ John R. Dent

Name:   John R. Dent Title:   Vice President and Secretary

 

EIGHTH AMENDMENT TO OPERATING LEASE (P PORTFOLIO)